DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 3/14/22, amended claim(s) 1, and 4 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, the claim language “periodically receiving synchronization request signals first form the console interface module or the nerve integrity monitoring device, wherein the synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals” is ambiguous.  Claim 1 already recites this language, verbatim, and therefore it is unclear if this actually further limits the scope from claim 1.  The claim will be examined as meaning the same thing as claim 1, except with the additional limitation of the “transmitting…” step.
Dependent claim(s) 5-8 fail to cure the ambiguity of claim 4, thus claim(s) 4-8 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0075578 to Gharib et al. (hereinafter “Gharib”) in view of U.S. Patent Application Publication No. 2011/0230734 to Fain et al. (hereinafter “Fain”) and U.S. Patent Application Publication No. 2002/0109621 to Khair et al. (hereinafter “Khair”).
For claim 1, Gharib discloses a method (Abstract) comprising:
receiving, at a sensing module (26, and can optionally include 24) (Fig. 2) (para [0060]) at a first location (see para [0090]), a first electromyographic signal from the patient via a plurality of electrodes (27) positioned near an exterior surface of the patient at the first location (para [0090]) to confirm integrity of a selected nerve based upon an invoked response signal generated in a tissue of the patient (para [0062]), wherein the sensing module (i) receives the first electromyographic signal when (para [0060] and/or [0090]) directly connected to the plurality of electrodes at the first location (as can be seen in Fig. 2) and (ii) is configured to (Examiner’s Note: functional language, i.e., capable of) be attached and removed from the patient (as can be seen in Fig. 2) (para [0090]).
Gharib does not expressly disclose receiving a payload request from a wireless console interface module or a wireless nerve integrity monitoring device; generate a first voltage signal based on the electromyographic signal; upconverting the first voltage signal to a first radio frequency signal; and wirelessly transmitting the first radio frequency signal, based on the payload request, from the sensing module that is removably attached on the patient at the first location to the wireless console interface module or the wireless nerve integrity monitoring device.
However, Fain teaches receiving a payload request from a wireless console interface module or a wireless nerve integrity monitoring device (see “cellular telephone,” which has multiple reference numbers including, for example, 304, 406, 602) (para [0083] and [0094]-[0095]); generate a first voltage signal based on a electromyographic signal (para [0055], [0058], and [0085]) (Examiner’s Note: EMG being a technology that detects the electrical potentials between electrodes in a muscle; the disclosed “electrogram” being a tracing of electrical potentials and the heart being a muscle); upconverting the first voltage signal to a first radio frequency signal (para [0085]) (also see para [0081]); and wirelessly transmitting the first radio frequency signal, based on the payload request, from the sensing module that is removably attached on the patient at the first location to the wireless console interface module or the wireless nerve integrity monitoring device (para [0081], [0083], and [0085]).
It would have been obvious to a skilled artisan to modify Gharib to include receiving a payload request from a wireless console interface module or a wireless nerve integrity monitoring device; generate a first voltage signal based on the electromyographic signal; upconverting the first voltage signal to a first radio frequency signal; and wirelessly transmitting the first radio frequency signal, based on the payload request, from the sensing module that is removably attached on the patient at the first location to the wireless console interface module or the wireless nerve integrity monitoring device, in view of the teachings of Fain, for the obvious advantage of improving communication between Gharib’s components.
Gharib and Fain do not expressly disclose periodically receiving synchronization request signals first from the console interface module or the nerve integrity monitoring device, wherein synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals.
However, Khair teaches periodically receiving synchronization request signals first from the console interface module or the nerve integrity monitoring device (Fig. 5) (para [0055]-[0057]) (also see para [0045]-[0046], [0104], and [0108]), wherein synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals (para [0055]-[0057]) (also see para [0045]-[0046]) (also see para [0045]-[0046], [0104], and [0108]).
It would have been obvious to a skilled artisan to modify Gharib to include periodically receiving synchronization request signals first from the console interface module or the nerve integrity monitoring device, wherein synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals, in view of the teachings of Khair, for the obvious advantage of not having the signals from multiple electrodes interfere with one another (see para [0104] of Khair).
For claim 2, Gharib does not expressly disclose transmitting a data payload to the console interface module or the nerve integrity monitoring device at a data rate, wherein: the payload request includes the data rate; and the data payload includes data generated based on the first electromyographic signal.
However, Fain teaches transmitting a data payload to the console interface module or the nerve integrity monitoring device at a data rate (para [0082]), wherein: the payload request includes the data rate (para [0083]-[0085]); and the data payload includes data generated based on the first electromyographic signal (para [0055], [0058], and [0085]).
It would have been obvious to modify Gharib to include transmitting a data payload to the console interface module or the nerve integrity monitoring device at a data rate, wherein: the payload request includes the data rate; and the data payload includes data generated based on the first electromyographic signal, in view of the teachings of Fain, for the obvious advantage of improving communication between Gharib’s components.
For claim 11, Gharib does not expressly disclose supplying a voltage to a control module of the sensing module via a power module; and based on whether the control module is receiving the voltage, transitioning the power module from (i) being OFF to being in a low power mode or a high power mode, or (ii) being in the lower power mode to being in the high power mode.
However, Fain teaches supplying a voltage to a control module of the sensing module via a power module (para [0062] and [0064]), and based on whether the control module is receiving the voltage, transition the power module from (i) being OFF to being in a low power mode or a high power mode, or (ii) being in the low power mode to being in the high power mode (para [0064]).
It would have been obvious to a skilled artisan to modify Gharib to include supplying a voltage to a control module of the sensing module via a power module; and based on whether the control module is receiving the voltage, transitioning the power module from (i) being OFF to being in a low power mode or a high power mode, or (ii) being in the lower power mode to being in the high power mode, in view of the teachings of Fain, for the obvious advantage of conserving power consumption.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib in view of Fain and Khair, and further in view of U.S. Patent Application Publication No. 2008/0183915 to Iima.
For claim 3, Gharib and Fain do not expressly disclose determining status of a plurality of time slots based on a plurality of slots status words, and (ii) selecting one or more of the time slots, wherein the payload request includes the plurality of slot status words; and transmitting one or more data payloads in the selected one or more of the time slots.
However, Iima teaches determining status of a plurality of time slots based on a plurality of slots status words (para [0009]), and (ii) selecting one or more of the time slots, wherein the payload request includes the plurality of slot status words (para [0009]-[0010]); and transmitting one or more data payloads in the selected one or more of the time slots (para [0009]-[0010]).
It would have been obvious to a skilled artisan to modify Gharib to include determining status of a plurality of time slots based on a plurality of slots status words, and (ii) selecting one or more of the time slots, wherein the payload request includes the plurality of slot status words; and transmitting one or more data payloads in the selected one or more of the time slots, in view of the teachings of Iima, for the obvious advantage of placing the input/output if the data payload into a selected chassis designation that is required for a specification application, such as nerve shock therapy.
For claim 4, Gharib, Fain, and Iima do not expressly disclose periodically receiving synchronization request signals first from the console interface module or the nerve integrity monitoring device; wherein synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals; and transmitting a plurality of data payloads second in the selected one or more of the time slots of the synchronization request signals.
However, Khair teaches periodically receiving synchronization request signals first from the console interface module or the nerve integrity monitoring device (Fig. 5) (para [0055]-[0057]) (also see para [0045]-[0046], [0104], and [0108]); wherein synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals (para [0055]-[0057]) (also see para [0045]-[0046]) (also see para [0045]-[0046], [0104], and [0108]); and transmitting a plurality of data payloads second in the selected one or more time slots of the synchronization request signals (para [0055]-[0057]) (also see para [0045]-[0046]) (also see para [0045]-[0046], [0104], and [0108]).
It would have been obvious to a skilled artisan to modify Gharib to include periodically receiving synchronization request signals first from the console interface module or the nerve integrity monitoring device; wherein synchronization intervals exist between transmission of consecutive pairs of the synchronization request signals; and transmitting a plurality of data payloads second in the selected one or more of the time slots of the synchronization request signals, in view of the teachings of Khair, for the obvious advantage of not having the signals from multiple electrodes interfere with one another (see para [0104] of Khair).
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib, Fain, Iima, and Khair, and further in view of U.S. Patent Application Publication No. 2004/0135528 to Yasohara et al. (hereinafter “Yasohara”).
For claim 5, Gharib does not expressly disclose detecting an impedance between the plurality of electrodes; and based on the impedance, powering up a portion of a control module of the sensing module or a portion of a physical layer module of the sensing module.
However, Fain teaches detecting an impedance between the plurality of electrodes (para [0064]).
Additionally, Yasohara teaches powering up a structure based upon electrical properties of one or more electrodes (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include detecting an impedance between the plurality of electrodes; and based on the impedance, powering up a portion of a control module of the sensing module or a portion of a physical layer module of the sensing module, in view of the teachings of Fain and Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 6, Gharib further discloses a plurality of electrodes removably positioned near the exterior surface of the patient (para [0090]).
Gharib does not expressly disclose detecting an impedance between the plurality of electrodes; and based on the impedance, powering up a control module and a physical layer module, wherein the sensing module comprises the control module and the physical layer module.
However, Fain teaches detecting an impedance between the plurality of electrodes (para [0064]), wherein the sensing module comprises the control module (220) and the physical layer module (414).
Additionally, Yasohara teaches powering up a structure based upon electrical properties of one or more electrodes (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include detecting an impedance between the plurality of electrodes; and based on the impedance, powering up a control module and a physical layer module, wherein the sensing module comprises the control module and the physical layer module, in view of the teachings of Fain and Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 7, Gharib, Fain, Iima, and Khair do not expressly disclose based on the impedance, enabling supply of power from a power source to the control module or the physical layer module.
However, Yasohara teaches powering up a structure based upon electrical properties of one or more electrodes (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include based on the impedance, enabling supply of power from a power source to the control module or the physical layer module, in view of the teachings of Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 8, Gharib, Fain, Iima, and Khair do not expressly disclose powering up the control module or the physical layer module if the impedance is less than a predetermined impedance.
However, Yasohara teaches a power module configured to (Examiner’s Note: functional language, i.e., capable of) power up a module if an electrical property is less than a predetermined electrical property (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include powering up the control module or the physical layer module if the impedance is less than a predetermined impedance, in view of the teachings of Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib in view of Fain and Khair, and further in Yasohara.
For claim 9, Gharib does not expressly disclose detecting a voltage across the plurality of electrodes; and based on the voltage, powering up a portion of a control module or a portion of a physical layer module, wherein the sensing module comprises the control module and the physical layer module.
However, Fain teaches wherein the sensing module comprises the control module (220) and the physical layer module (414).
Additionally, Yasohara teaches detecting a selected voltage across the plurality of electrodes (claims 2, 12, 14, 28, or 30); and based on the voltage, powering up a portion of a module (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include detecting a voltage across the plurality of electrodes; and based on the voltage, powering up a portion of a control module or a portion of a physical layer module, in view of the teachings of Fain and Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
For claim 10, Gharib does not expressly disclose detecting an amount of current received at one of the plurality of electrodes; and based on the amount of current, powering up a portion of a control module or a portion of a physical layer module, wherein the sensing module comprises the control module and the physical layer module.
However, Fain teaches wherein the sensing module comprises the control module (220) and the physical layer module (414).
Additionally, Yasohara teaches detecting a current received at one of the plurality of electrodes (claims 2, 12, 14, 28, or 30), and based on the amount of current, power up a portion of a module (claims 2, 12, 14, 28, or 30).
It would have been obvious to a skilled artisan to modify Gharib to include detecting an amount of current received at one of the plurality of electrodes; and based on the amount of current, powering up a portion of a control module or a portion of a physical layer module, wherein the sensing module comprises the control module and the physical layer module, in view of the teachings of Fain and Yasohara, for the obvious advantage of conserving power of the device to only be used when needed.
Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib in view of Fain and Khair, and further in view of U.S. Patent Application Publication No. 2011/0190596 to Hacker et al. (hereinafter “Hacker”).
For claim 12, Gharib, Fain, and Khair do not expressly disclose wherein the electrodes are connected to an endotracheal tube.
However, Hacker teaches wherein the electrodes are connected to an endotracheal tube (Abstract).
It would have been obvious to a skilled artisan to modify Gharib wherein the electrodes are connected to an endotracheal tube, in view of the teachings of Hacker, for the obvious advantage of sensing the muscle activity around a person’s trachea.
For claim 16, Gharib, Fain, and Khair do not expressly disclose wherein receiving the first electromyographic signal from the plurality of electrodes includes receiving the first electromyographic signal from the plurality of electrodes on an endotracheal tube.
However, Hacker teaches wherein receiving the first electromyographic signal from the plurality of electrodes includes receiving the first electromyographic signal from the plurality of electrodes on an endotracheal tube (Abstract).
It would have been obvious to a skilled artisan to modify Gharib wherein receiving the first electromyographic signal from the plurality of electrodes includes receiving the first electromyographic signal from the plurality of electrodes on an endotracheal tube, in view of the teachings of Hacker, for the obvious advantage of sensing the muscle activity around a person’s trachea.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib in view of Fain and Khair, and further in view of U.S. Patent Application Publication No. 2012/0245439 to Andre et al. (hereinafter “Andre”) and U.S. Patent Application Publication No. 2008/0300650 to Gerber et al. (hereinafter “Gerber”).
For claim 13, Gharib, Fain, Khair, and Andre do not expressly disclose detecting a temperature and generating a temperature signal; and wirelessly transmitting the temperature signal to the console interface module or the nerve integrity monitoring device.
However, Gerber teaches detecting a temperature and generating a temperature signal (Abstract); and a wirelessly transmitting the temperature signal to the console interface module or the nerve integrity monitoring device (Abstract) (also see Fig. 1).
It would have been obvious to a skilled artisan to modify Gharib to include detecting a temperature and generating a temperature signal; and wirelessly transmitting the temperature signal to the console interface module or the nerve integrity monitoring device, in view of the teachings of Gerber, for the obvious advantage of sensing additional parameters such as temperature that allow for a more complete diagnosis to be made.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib in view of Fain and Khair, and further in view of Andre.
For claim 14, Gharib, Fain, and Khair do not expressly disclose generating an acceleration signal via an accelerometer; and wirelessly transmitting the acceleration signal to the console interface module or the nerve integrity monitoring device.
However, Andre teaches generating an acceleration signal via an accelerometer (para [0205]); and wirelessly transmitting the acceleration signal to the console interface module or the nerve integrity monitoring device (as can be seen in Fig. 1).
It would have been obvious to a skilled artisan to modify Gharib to include generating an acceleration signal via an accelerometer; and wirelessly transmitting the acceleration signal to the console interface module or the nerve integrity monitoring device, in view of the teachings of Andre, because such a modification would be the simple substitution of the structure and means that is used to achieve the predictable result of determining a heart rate metric.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 3/14/22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791